09/27/2022

                                                O'IGTINAI
             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 22-0004


                                        PR 22-0004
                                                                          SEP 2 7 2022
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme
 IN RE PETITION OF SEAN MICHAEL HELLE                                                  Court
                                                                         State of Montana
 FOR REINSTATEMENT TO ACTIVE STATUS                                  ORDER
 IN THE BAR OF MONTANA


       Sean Michael Helle has petitioned for reinstatement to active status in the State Bar
of Montana. Helle voluntarily chose to move to inactive status in April 2013. Helle is not
currently practicing law in another jurisdiction or employed as a law clerk. It is the Court's
practice in such cases, given the amount of time since Helle has been on active status, to
require a character and fitness review and the completion of continuing education.
Therefore,
       I I IS HEREBY ORDERED that Petitioner shall submit to an investigation
conducted by the Commission on Character and Fitness, which, in its discretion, may be a
limited investigation. Petitioner shall comply with the character and fitness process and
timely produce information and documentation as requested by the Commission. The
Commission will investigate Petitioner's character and fitness in accordance with the Rules
of Procedure of the Commission on Character and Fitness. The Commission will advise
the Court whether the Petitioner has been certified, conditionally certified, or denied
certification. If the Commission denies certification, the Commission will issue written
findings of fact, conclusions of law, and a decision pursuant to Section 5(c)(6) of the
Rules of Procedure of the Commission on Character and Fitness. If the Petitioner is
certified or conditionally certified by the Commission on Character and Fitness, the
Petitioner shall be admitted to the active practice of law in Montana upon payment of
appropriate dues and fees and penalties to the State Bar of Montana.
       IT IS FURTHER ORDERED that, if admitted, within six rnonths of admission to
the active practice of law, Petitioner shall submit to the Board of Continuing Legal
Education, P.O. Box 577, Helena, MT 59624, proof of attendance at thirty hours of
approved Continuing Legal Education to be credited to the tirne Petitioner was on inactive
status. This may include approved credits previously obtained by Petitioner during the last
two years, if any.
       The Clerk is directed to provide copies of this order to the Petitioner and the
State Bar of Montana.
                  `11.
       DATED thise+ day of September, 2022.



                                                                Chief Justice




                                                      L___44/          ..oe„0"




                                                     eS2 4(          .411       8 ,...
                                                                  Justices